DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of mental processes without significantly more. 
As to claim 1, the claim recites a “data processing method, comprising: obtaining a target field and a target identifier from a data operation request of a user” (a person can readily read a target field and identifier provided as a request from a user);
“determining a storage location of target data in a data table based on the target field and the target identifier, in which the data table is configured to store data of at least two users” (a person can mentally match a data item in a provided table using header information identifying a matching target column/field and a matching value/identifier in a cell of the table corresponding to the request); and
“executing an operation logic associated with the data operation request based on the determined storage location” (a person can mentally read the data found as an operation, or using pen/paper update or delete the data found as an operation). 
As set forth above, the above steps are recited at a high level of generality so as to be readily be performed in the human mind and/or on pen and paper. This judicial exception is not integrated into a practical application because there are no additional steps beyond the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the abstract idea.

As to claim 2, the claim recites “wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data query request, comprises:
reading the target data from the data table at the storage location; and

A person can mentally read the target data found form a presented table and provide the data back to the requesting user verbally or by writing it down. As such, the claim merely further describes the mental process abstract idea of claim 1 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 3, the claim recites “wherein feeding back the target data to the user comprises:
associating the target data with the target field; and
feeding back the associated target data and target field to the user.”
A person can mentally associate the target data with the target field by mentally matching the data and identifying similarities and provide the data back to the requesting user verbally or by writing it down. As such, the claim merely further describes the mental process abstract idea of claims 1-2 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 4, the claim recites “wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data import request, comprises:
writing the target data into the data table at the storage location.”


As to claim 5, the claim recites “wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data modification request, comprises:
deleting the target data at the storage location, and writing new data into the data table at the storage location.”
A person can physically delete, e.g. with eraser or strike-through or any other visible indicator, that identified data in a mentally identified location are deleted, and write in new data as desired. As such, the claim merely further describes the mental process abstract idea of claim 1 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 6, the claim recites “wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data deletion request, comprises:
positioning the target data based on the determined storage location, and deleting the target data.”


As to claim 7, the claim recites “wherein determining the storage location of the target data in the data table based on the target field and the target identifier comprises:
determining a first dimension identifier based on the target field, and determining a second dimension identifier based on the target identifier; and
determining the storage location based on the first dimension identifier and the second dimension identifier.”
The determining steps are recited at a high level of generality so as to be readily performed mentally by a person thinking and determining based on what is read from the request and mentally matching the criteria to fields and data in a table. As such, the claim merely further describes the mental process abstract idea of claim 1 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 8, the claim recites “wherein determining the first dimension identifier based on the target field comprises:

The obtaining is recited at a high level of generality such that a person can readily read a mapping, or using their own knowledge, mentally obtain the first dimension identifier based therefrom using what is read in the request. As such, the claim merely further describes the mental process abstract idea of claims 1 and 7 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 9, the claim recites wherein before obtaining the first dimension identifier corresponding to the target field based on the mapping relation between the target field and the first dimension identifier, the method further comprises:
obtaining the target field and a data type of the target data (a person can mentally read/obtain a target field and data type from a presented request);
selecting at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table (a person can readily mentally identify and select empty data in a table as idle dimension identifiers); and
establishing the mapping relation between the target field and the first dimension identifier (establishing is at a high level of generality such that a person can mentally determine and establish a mapping based on the available information).

As to claim 10, the claim recites wherein determining the storage location based on the first dimension identifier and the second dimension identifier comprises:
determining a target column based on the first dimension identifier;
determining a target row based on the second dimension identifier; and
determining the storage location based on the target column and the target row.
Each of the recited determining steps are recited at a high level of generality such as to be readily performed in the human mind. As such, the claim merely further describes the mental process abstract idea of claims 1 and 7 without reciting any additional elements beyond the abstract idea to integrate the abstract idea into a practical application or to amount to significantly more.

As to claim 11, the claim recites the steps wherein the at least one processor is configured to: obtain a target field and a target identifier from a data operation request of a user (a person can readily read a target field and identifier provided as a request from a user);
determine a storage location of target data in a data table based on the target field and the target identifier, in which the data table is configured to store data of at least two users (a person can mentally match a data item in a provided table using header information identifying a matching target column/field and a matching value/identifier in a cell of the table corresponding to the request); and
execute an operation logic associated with the data operation request based on the determined storage location (a person can mentally read the data found as an operation, or using pen/paper update or delete the data found as an operation).
As set forth above, the above steps are recited at a high level of generality so as to be readily be performed in the human mind and/or on pen and paper and merely attempt to implement an abstract idea in a computer environment by a processor. This judicial exception is not integrated into a practical application because there are no additional steps beyond the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements “ data processing apparatus, comprising: at least one processor; and a memory communicatively connected with the at least one processor” merely recite generic computer components performing their normal functions and thus the claim merely uses a computer as a tool to perform an abstract idea which does not integrate the abstract idea into a practical application or amount to significantly more. See MPEP 2106.05(f).
	
As to claims 12-19, the claims recite subject matter similar to that of claims 2-10 and are directed to the mental process abstract idea recited in claim 11 for the same rationale as set forth with respect to claims 2-10 above.

As to claim 20,  the claim recites the method comprising:
(a person can readily read a target field and identifier provided as a request from a user);
determining a storage location of target data in a data table based on the target field and the target identifier, in which the data table is configured to store data of at least two users (a person can mentally match a data item in a provided table using header information identifying a matching target column/field and a matching value/identifier in a cell of the table corresponding to the request); and
executing an operation logic associated with the data operation request based on the determined storage location (a person can mentally read the data found as an operation, or using pen/paper update or delete the data found as an operation).
As set forth above, the above steps are recited at a high level of generality so as to be readily be performed in the human mind and/or on pen and paper and merely attempt to implement an abstract idea in a computer environment. This judicial exception is not integrated into a practical application because there are no additional steps beyond the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements “[a] non-transitory computer readable storage medium storing computer instructions, wherein the computer instructions are used to cause the computer to implement a data processing method” merely recite generic computer components performing their normal functions and thus the claim merely uses a computer as a tool to perform an abstract idea which does not integrate the abstract idea into a practical application or amount to significantly more. See MPEP 2106.05(f).

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi (JP 2015162039 A).

As to claim 1, Higuchi discloses a data processing method, comprising:
obtaining a target field and a target identifier from a data operation request of a user ([0033]-[0036], A request including a query is received from a tenant, i.e. a user, which includes a target field indicating a column of a table, e.g. ‘Product type’, and a target identifier indicating a field datum to match against, e.g. tenant B or ‘Food’, is obtained and formulated into a request for the physical table.);
determining a storage location of target data in a data table based on the target field and the target identifier, in which the data table is configured to store data of at least two users (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier, e.g. by returning only those results that match the tenant making the request (tenant B) and those records of tenant B that meet the query criteria, e.g. having data in the Product Type column with the value of ‘Food”.); and
executing an operation logic associated with the data operation request based on the determined storage location ([0037]; [0047], Data operations, i.e. operation logic, specified in the request are executed; e.g. insertion, selection, update, and deletion.).

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data query request ([0036]; [0037]; [0046], I.e. determining a “SELECT” request), comprises:
reading the target data from the data table at the storage location ([0037]; [0046]); and
feeding back the target data to the user ([0048]).

As to claim 3, the claim is rejected for the same reasons as claim 2 above. In addition, Higuchi discloses wherein feeding back the target data to the user comprises:
associating the target data with the target field ([0037]; [0046], Target data matching a queried field are determined, i.e. associated, and compiled into results to be returned.); and
feeding back the associated target data and target field to the user ([0047]; [0048]).

As to claim 4, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data import request ([0041]-[0044]; [0046], I.e. an “insertion” operation), comprises:
writing the target data into the data table at the storage location ([0044]; [0046]).

As to claim 6, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data deletion request ([0045]; [0046], I.e. a “deletion” operation.), comprises:
positioning the target data based on the determined storage location, and deleting the target data ([0045]; [0046]).

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein determining the storage location of the target data in the data table based on the target field and the target identifier comprises:
determining a first dimension identifier based on the target field, and determining a second dimension identifier based on the target identifier (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column and those records of tenant B that meet the query criteria, e.g. having data in the determined type column ‘Char2’ with the value of ‘Food’.); and
determining the storage location based on the first dimension identifier and the second dimension identifier (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column and those records of tenant B that meet the query criteria, e.g. having data in the determined type column with the value of ‘Food’.).

As to claim 8, the claim is rejected for the same reasons as claim 7 above. In addition, Higuchi discloses wherein determining the first dimension identifier based on the target field comprises:
obtaining the first dimension identifier corresponding to the target field based on a mapping relation between the target field and the first dimension identifier ([0034]; [0036], The dimension identifiers in the physical table are determined based on a mapping utilized by conversion unit 15.).


As to claim 10, the claim is rejected for the same reasons as claim 7 above. In addition, Higuchi discloses wherein determining the storage location based on the first dimension identifier and the second dimension identifier comprises:
determining a target column based on the first dimension identifier ([0034]; [0037]; [0045], A target column and a record, i.e. row, having matching targeted data are determined based on the mapped dimension identifiers from the metadata store.);
determining a target row based on the second dimension identifier ([0034]; [0037]; [0045], A target column and a record, i.e. row, having matching targeted data are determined based on the mapped dimension identifiers from the metadata store.); and
determining the storage location based on the target column and the target row (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column from the metadata and those records of tenant B that meet the query criteria, e.g. having data in the determined type column with the value of ‘Food’.).


As to claim 11, Higuchi discloses a data processing apparatus, comprising:
at least one processor ([0023]); and
a memory communicatively connected with the at least one processor ([0023]);
wherein the at least one processor is configured to ([0023]):
([0033]-[0036], A request including a query is received from a tenant, i.e. a user, which includes a target field indicating a column of a table, e.g. ‘Product type’, and a target identifier indicating a field datum to match against, e.g. tenant B or ‘Food’, is obtained and formulated into a request for the physical table.);
determine a storage location of target data in a data table based on the target field and the target identifier, in which the data table is configured to store data of at least two users (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier, e.g. by returning only those results that match the tenant making the request (tenant B) and those records of tenant B that meet the query criteria, e.g. having data in the Product Type column with the value of ‘Food”.); and
execute an operation logic associated with the data operation request based on the determined storage location ([0037]; [0047], Data operations, i.e. operation logic, specified in the request are executed; e.g. insertion, selection, update, and deletion.).


As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein in response to determining that the data operation request is a data query request ([0036]; [0037]; [0046], I.e. determining a “SELECT” request), the at least one processor is further configured to:
read the target data from the data table at the storage location ([0037]; [0046]); and
feedback the target data to the user ([0048]).

As to claim 13, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein the at least one processor is further configured to:
associate the target data with the target field ([0037]; [0046], Target data matching a queried field are determined, i.e. associated, and compiled into results to be returned.); and
feedback the associated target data and target field to the user ([0047]; [0048]).

As to claim 14, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein in response to determining that the data operation request is a data import request ([0041]-[0044]; [0046], I.e. an “insertion” operation), the at least one processor is further configured to:
write the target data into the data table at the storage location ([0044]; [0046]).


As to claim 15, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein the at least one processor is further configured to:
determine a first dimension identifier based on the target field, and determine a second dimension identifier based on the target identifier (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column and those records of tenant B that meet the query criteria, e.g. having data in the determined type column ‘Char2’ with the value of ‘Food’.); and
determine the storage location based on the first dimension identifier and the second dimension identifier (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column and those records of tenant B that meet the query criteria, e.g. having data in the determined type column with the value of ‘Food’.).


As to claim 16, the claim is rejected for the same reasons as claim 15 above. In addition, Higuchi discloses wherein the at least one processor is further configured to:
obtain the first dimension identifier corresponding to the target field based on a mapping relation between the target field and the first dimension identifier ([0034]; [0036], The dimension identifiers in the physical table are determined based on a mapping utilized by conversion unit 15.).

As to claim 18, the claim is rejected for the same reasons as claim 15 above. In addition, Higuchi discloses wherein the at least one processor is further configured to:
determine a target column based on the first dimension identifier ([0034]; [0037]; [0045], A target column and a record, i.e. row, having matching targeted data are determined based on the mapped dimension identifiers from the metadata store.);
([0034]; [0037]; [0045], A target column and a record, i.e. row, having matching targeted data are determined based on the mapped dimension identifiers from the metadata store.); and
determine the storage location based on the target column and the target row (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier to corresponding fields (i.e. first and second dimension identifiers) in the table, e.g. by returning only those results that match the tenant making the request (tenant B) from the identified TenantID column from the metadata and those records of tenant B that meet the query criteria, e.g. having data in the determined type column with the value of ‘Food’.).

As to claim 19, the claim is rejected for the same reasons as claim 11 above. In addition, Higuchi discloses wherein in response to determining that the data operation request is a data modification request ([0045]; [0046], i.e. an “update” request), the at least one processor is further configured to delete the target data at the storage location and write new data into the data table at the storage location ([0045]; [0046], A record is selected and data updated as specified like in a SELECT operation. Since it is not disclosed that a logical delete or similar is used in the update process but that instead updates are to replace data with new data in a record, the target data being updated is inherently deleted and replaced with the updated data);
or wherein in response to determining that the data operation request is a data deletion request ([0045]; [0046], I.e. a “deletion” operation.), the at least one processor is further ([0045]; [0046]).


As to claim 20, Higuchi discloses a non-transitory computer readable storage medium storing computer instructions, wherein the computer instructions are used to cause the computer to implement a data processing method ([0023]), the method comprising:
obtaining a target field and a target identifier from a data operation request of a user ([0033]-[0036], A request including a query is received from a tenant, i.e. a user, which includes a target field indicating a column of a table, e.g. ‘Product type’, and a target identifier indicating a field datum to match against, e.g. tenant B or ‘Food’, is obtained and formulated into a request for the physical table.);
determining a storage location of target data in a data table based on the target field and the target identifier, in which the data table is configured to store data of at least two users (Fig. 7; [0025]; [0026]; [0036]; [0037], Records of the physical table, i.e. storage locations of target data, are determined based on at least matching the target field and target identifier, e.g. by returning only those results that match the tenant making the request (tenant B) and those records of tenant B that meet the query criteria, e.g. having data in the Product Type column with the value of ‘Food”.); and
executing an operation logic associated with the data operation request based on the determined storage location ([0037]; [0047], Data operations, i.e. operation logic, specified in the request are executed; e.g. insertion, selection, update, and deletion.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi as applied above and further in view of Blakeley et al. (US 2006/0235834 A1), hereinafter Blakeley.

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Higuchi discloses wherein executing the operation logic associated with the data operation request based on the determined storage location in response to determining that the data operation request is a data modification request ([0045]; [0046], i.e. an “update” request), comprises:
deleting the target data at the storage location, and writing new data into the data table at the storage location ([0045]; [0046], A record is selected and data updated as specified like in a SELECT operation. Since it is not disclosed that a logical delete or similar is used in the update process but that instead updates are to replace data with new data in a record, the target data being updated is inherently deleted and replaced with the updated data).
([0065]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Higuchi with the teachings of Blakeley by more explicitly using the known technique updating table data in Higuchi by deleting a selected record for updating, and inserting a new record with the new data as disclosed by Blakely to achieve the same effect as Higuchi’s update. The substitution of the known technique of Blakely in Higuchi would be done with a reasonable expectation of successfully yielding the predictable results of updating data specified in a SQL update request of Higuchi. 

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi as applied above and further in view of Weissman et al. (US 2005/0223022 A1), hereinafter Weissman.
As to claim 9, the claim is rejected for the same reasons as claim 8 above. In addition, Higuchi discloses wherein before obtaining the first dimension identifier corresponding to the target field based on the mapping relation between the target field and the first dimension identifier, the method further comprises:
obtaining the target field and a data type of the target data (Fig. 10; [0022]; [0025]; [0029]; [0050] Before data manipulation requests are received and used to obtain dimension identifiers, the target field and data type of target data must be obtained to establish the data structures in which the data they correspond to will be stored. This is received and obtained, for example, as an instruction for “setting metadata.”);
 and
establishing the mapping relation between the target field and the first dimension identifier ([0050]).
Higuchi does not disclose selecting at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table.
However, Weissman discloses selecting at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table ([0040]; [0041]; [0043]; [0045]; Custom data fields, i.e. corresponding to dimension identifiers, specific to a tenant can be established prior to receiving DML requests for data therein ([0041]). These fields are initially empty ([0040]), i.e. idle, and the next lowest idle column selected when establishing a new custom field ([0043]), and set with a data type ([0045]).).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Higuchi with the teachings of Weissman by modifying Higuchi such that custom fields can be established in the physical table (Weissman, [0041]; [0048]; Higuchi, [0056]; [0062]).

As to claim 17, the claim is rejected for the same reasons as claim 16 above. In addition, Higuchi discloses wherein at least one processor is further configured to:
obtain the target field and a data type of the target data before obtaining the first dimension identifier corresponding to the target field based on the mapping relation between the target field and the first dimension identifier (Fig. 10; [0022]; [0025]; [0029]; [0050] Before data manipulation requests are received and used to obtain dimension identifiers, the target field and data type of target data must be obtained to establish the data structures in which the data they correspond to will be stored. This is received and obtained, for example, as an instruction for “setting metadata.”);
 and
establish the mapping relation between the target field and the first dimension identifier ([0050]).
Higuchi does not disclose select at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, 
However, Weissman discloses selecting at least one idle dimension identifier from idle dimension identifiers of the data table as the first dimension identifier based on the data type, in which the idle dimension identifier refers to an identifier of a dimension for which no data is written in the data table ([0040]; [0041]; [0043]; [0045]; Custom data fields, i.e. corresponding to dimension identifiers, specific to a tenant can be established prior to receiving DML requests for data therein ([0041]). These fields are initially empty ([0040]), i.e. idle, and the next lowest idle column selected when establishing a new custom field ([0043]), and set with a data type ([0045]).).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Higuchi with the teachings of Weissman by modifying Higuchi such that custom fields can be established in the physical table of Higuchi as is done by Weissman when an administrator of Higuchi sets the metadata of Higuchi, e.g. by setting as another logical table of Higuchi a custom field table like 210 of Weissman and indexing thereon. The motivation for doing so would have been to enable tenants of Higuchi to more easily use different custom database fields as needed by their respective organizations (Weissman, [0041]; [0048]; Higuchi, [0056]; [0062]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Craig (JP 2011134342 A) discloses maintaining and using tables shared with multiple tenants.
Weissman et al. (US 2007/0124276 A1) discloses optimizing queries for a multi-tenant table.
Weissman et al. (US 2008/0082540 A1) discloses receiving a request to access data object, in a multi-tenant database table, identifying a key associated with the data object, determining whether the user can access the object based on their id, and accessing the identified data if access is allowed (Fig. 7).
Weissman et al. (US 2011/0258179 A1) discloses optimizing queries for a multi-tenant table including identifying null values in a column and optimizing the query in accordance (Fig. 7A).
Auer et al. (US 2019/0129991 A1) discloses executing queries having tenant keys against multi-tenant database tables. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167